Title: Thomas Jefferson to John Barnes, 8 May 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello May 8. 14.
          I recieved yesterday your favors of Apr. 27. and May 2. & 2. and I now inclose you Genl Kosciuszko’s 2. certificates for 18. and 2. shares in the bank of Pensylvania, with my endorsement, duplicate powers of Attorney to dispose of them, and
			 letters to the Secretaries of State and the Treasury requesting their aid in the remittances of interest. these I have left open for your perusal, after which be so good as to seal them before delivery.
			 Judge Woodward being with me at present and to return soon to Washington or Philadelphia, he can be applied to there to attest the powers of Attorney before a Notary. sincerely praying for the best success in your use of all these documents I tender you the assurance of my affectionate respect.
          Th: Jefferson
         